In a matrimonial action, the parties cross-appeal, as limited by their notices of appeal and briefs, from so much of a judgment of divorce of the Supreme Court, Suffolk County, entered January 17, 1977, as awarded plaintiff (1) child support in the sum of $50 per week as of October 18, 1976 and (2) a counsel fee of $5,000, and dismissed the plaintiff’s cause of action "for a constructive trust”. Judgment modified, on the facts, by reducing the counsel fee awarded to $3,500. As so modified, judgment affirmed insofar as appealed from, without costs or disbursements. The counsel fee awarded was excessive to the extent indicated herein. The remainder of the judgment, insofar as it has been appealed from, is supported by the evidence. Latham, J. P., Cohalan, Margett and Damiani, JJ., concur.